Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings filed on: 05/22/2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, the claim recites “… obtaining a source sentence; obtaining a plurality of words …; determining a plurality of paraphrased sentences … ; and obtaining a preset number of paraphrase sentences”.
The limitations of “… obtaining a source sentence; obtaining a plurality of words …; determining a plurality of paraphrased sentences … ; and obtaining a preset number of paraphrase sentences”, covers performance of the limitations in the mind. For example,     “… obtaining a source sentence; obtaining a plurality of words …; determining a plurality of paraphrased sentences … “ in the context of this claim encompasses the user manually observing a source sentence, evaluating individual words from the observed sentence  and manually making an assessment /judgment that there are equivalent/correlating paraphrased sentences based upon certain similarity criteria/conditions. Similarly, the limitation “obtaining a preset number of paraphrase sentences”  in the context of this claim encompasses the user manually making a judgment to select a number of paraphrases sentences based upon the earlier manually considered criteria/conditions. If claim limitation(s), under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

With regards to claim 2, the claim recites “… recognizing a text …; and obtaining the source sentence from the recognized text”.  The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually making an observation of text and then evaluating that there exists a source sentence within the recognized text”. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 4, the claim recites “…performing at least one of a tokenizing process and a normalizing process …”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating individual parts of a source sentence (tokenizing) and then manually judging how to normalize each of the manually evaluated parts. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 5, the claim recites “… determining ranks of the plurality of paraphrased sentences …; and selecting the pre-set number of paraphrased sentences ..”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating the paraphrased sentences to judge that there are ranks of the paraphrased sentences and then manually making a further judgement that are a select number of paraphrased sentences among a set. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 6, the claim recites “… wherein the ranks of the plurality of paraphrase sentences are determined by using beam search”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually making an assessment using a beam search algorithm to judge/evaluate the ranks. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 7, the claim recites “.. the plurality of paraphrased sentences comprise paraphrase sentences written in a language different …”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating that there are also paraphrase sentences that are written in a different language from the source sentence. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 8, the claim recites “… the plurality of sentences further comprise paraphrase sentences written in the same language …”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating that there are also paraphrase sentences that are written in a same language from the source sentence. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 9, the claim recites “determining a recommended sentence from among the plurality of paraphrased sentences”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating/judging that there exists a recommended sentence. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 10, it is rejected under similar rationale as claim 1. Additionally it only additionally recites additional memory, processor. Since the memory and processor are recited at a high level of generality (generic computer components that perform generic computer functions) they amount(s) to no more than applying the judicial exception using generic computer component(s).

With regards to claim 11, it is rejected under similar rationale as claim 2.
With regards to claim 13, it is rejected under similar rationale as claim 4.
With regards to claim 14, it is rejected under similar rationale as claim 5.

With regards to claim 15, it is rejected under similar rationale as claim 6.

With regards to claim 16, it is rejected under similar rationale as claim 7.

With regards to claim 17, it is rejected under similar rationale as claim 8.

With regards to claim 18, it is rejected under similar rationale as claim 9.

With regards to claim 19, it is rejected under similar rationale as claim 1. Additionally it only additionally recites additional memory, processor. Since the memory and processor are recited at a high level of generality (generic computer components that perform generic computer functions) they amount(s) to no more than applying the judicial exception using generic computer component(s).

With regards to claim 20, it is rejected under similar rationale as claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010).

With regards to claim 1. Amr teaches a method of processing a language based on a trained network model, the method comprising: 

obtaining a source sentence; obtaining a plurality of words constituting the source sentence (page 1: a source sentence is fed into an encoder having word entities (e.g. words including: ‘England’, ‘Emerge’, ‘Victorious’ …); 

determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence (page 3: a plurality of paraphrased words are available at the decoder) and levels of [relevance] between the plurality of paraphrased sentences and the source sentence (pages 3 and 4: a beam search can be used to select a plurality of words to produce a plurality of sentences based upon a plurality of levels of relevance); and 

obtaining a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels (page 4, section 1.C: at least one to three sentences are ranked (within beam width) are determined as recommended among a plurality of more sentences (that fall out of beam width).

Although Amr teaches …levels of relevance between the plurality of paraphrased sentences and the source sentence (as explained above, the relevance for sequences in context with the paraphrase and source sentence combinations are determined using a beam search), Amr does not expressly teach levels of similarity between the plurality of paraphrased sentences and the source sentence.

Yet Quirk et al teaches levels of relevance between paraphrase sentences and the source sentence further include levels of similarity between the plurality of paraphrased sentences and the source sentence (Fig 4, Fig 5: column 4, lines 14-15: potential paraphrase sequences/sentences are compared (by a system using processor/memory) to a first word sequences/sentence to determine a level/score of similarity/parallel (such as semantically similar)).

It would have been obvious one of ordinary skill in the art before the effective filing of the invention to have modified Amr’s ability to calculate levels of relevance when selecting ranked paraphrase sentences from decoders (with respect to a source sentence at the encoder), such that the levels of relevance would have been implemented in a computer system that included semantic similarity-word relevance calculations between each other (as parallel), as taught by Quirk et al. The combination would have allowed Amr to have efficiently trained a machine translation system to translate between source and target language forms by ascertaining parallel data to determine if word sequences are related to one another. 

With regards to claim 3. The method of claim 1, Amr teaches wherein: the trained network model comprises a sequence-to-sequence model that comprises an encoder and a decoder to which context vectors are applied as inputs and outputs (page 1: a modified rnn seq2seq model is implemented having an encoder and decoder  having text vectors as inputs and outputs). The combination of Amr and Quirk et al teaches respectively, and the similarity levels are determined based on a probability that the paraphrased words determined by the decoder and the words of the source sentence coincide with each other, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 7. The method of claim 1, Amr teaches wherein the plurality of paraphrased sentences comprise paraphrased sentences written in a language different from the obtained source sentence (page 2, bottom-figure: the paraphrase sentence variations are in a different language than the input).

With regards to claim 8. The method of claim 7, Amr teaches wherein the plurality of paraphrased sentences further comprise paraphrased sentences written in the same language as the source sentence (see second to last figure on page 4 with encoder and decoder: the paraphrase sentences generated could also be in the same source language as the source sentence).

With regards to claim 9. The method of claim 1, Amr teaches further comprising determining a recommended sentence from among the plurality of paraphrased sentences (page 4, section 1.C: at least one to three sentences (within beam width) are determined as recommended among a plurality of more sentences (that fall out of beam width)).

With regards to claim 10. Amr and Quirk et al teaches a device for processing a language based on a trained network model, the device comprising: a memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions stored in the memory, wherein the processor is configured to: obtain a source sentence, to obtain a plurality of words constituting the source sentence, to determine a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and levels of similarity between the plurality of paraphrased sentences and the source sentence, and to obtain a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 12. The device of claim 10, Amr and Quirk et al teaches wherein: the trained network model comprises a sequence-to-sequence model that comprises an encoder and a decoder to which context vectors are applied as an input and an output, respectively, and the similarity levels are determined based on a probability that paraphrased words determined by the decoder and the words of the source sentence coincide with each other, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 16. The device of claim 10, Amr and Quirk et al teaches wherein the plurality of paraphrased sentences comprise paraphrased sentences written in a language different from the obtained source sentence, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

With regards to claim 17. The device of claim 16, Amr and Quirk et al teaches wherein the plurality of paraphrased sentences further comprise a paraphrased sentences written in the same language as the source sentence, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.

With regards to claim 18. The device of claim 10, Amr teaches wherein the at least one processor is further configured to determine a recommended sentence from among the plurality of paraphrased sentences, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.

With regards to claim 19. the combination of Amr and Quirk et al teaches a computer program product embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one processor of a computing device, cause the at least one processor to: obtain a source sentence; obtain a plurality of words constituting the source sentence; determine a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and levels of similarity between the plurality of paraphrased sentences and the source sentence; and obtain a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the similarity levels, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010) in view of Tu et al (US Application: US 2019/0179905, published: Jun. 13, 2019, filed: Feb 15. 2019).

With regards to claim 2. The method of claim 1, the combination of Amr and Quirk et al teaches … wherein the obtaining of the source sentence comprises … and obtaining the source sentence , as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach further comprising receiving an image, wherein the obtaining of the source sentence comprises: recognizing a text included in the received image; and obtaining the source sentence from the recognized text.

Tu et al teaches further comprising receiving an image, wherein the obtaining of the source sentence comprises: recognizing a text included in the received image; and obtaining the source sentence from the recognized text (paragraph 0106: text is recognized from a document image through OCR and the sequence is then obtained from the recognition (Fig. 2)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amr and Quirk et al’s ability to obtain the source sentence word sequence such that the sequence could have been recognized from an image through ocr, as taught by Tu et al. The combination would have allowed Amr and Quirk et al to have faithfully reflected information about a source sentence (Tu et al, paragraph 0006). 

With regards to claim 11. The device of claim 10, the combination of Amr, Quirk et al and Tu et al teaches wherein the at least one processor is further configured to: receive an image, recognize a text included in the received image, and obtain the source sentence from the recognized text, as similarly explained in the rejection of claim 2 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010), in view of Golipour et al (US Application: US 2018/0330729, published: Nov. 15, 2018, filed: Aug. 10, 2017).

With regards to claim 4. The method of claim 1, Amr and Quirk et al teaches further comprising … the plurality of words constituting the source sentence, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However Amr and Quirk et al does not expressly teach … performing at least one of a tokenizing process and a normalizing process with respect to the plurality of words constituting the source sentence.

Yet Golipour et al teaches  … performing at least one of a tokenizing process and a normalizing process with respect to the plurality of words constituting the source sentence (paragraph 0033, Fig. 10A: text normalization is performed as well as tokenization)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amr and Quirk et al’s ability to process words from a source sentence, such that the words could have undergone tokenization and normalizing as taught by Golipour et al. The combination would have allowed Amr and Quirk et al to have normalized text in a faster and more accurate manner (Golipour et al, paragraph 0004).

With regards to claim 13. The device of claim 10, the combination of Amr, Quirk et al and Golipour et al teaches wherein the at least one processor is further configured to perform at least one of a tokenizing process and a normalizing process with respect to the plurality of words constituting the source sentence, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

Claim 5, 6, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010) in view of Han et al (US Application: US 2006/0206806, published: Sep. 14, 2006, filed: May 3, 2006).

With regards to claim 5. The method of claim 1, Amr and Quirk et al teaches wherein obtaining the pre-set number of paraphrased sentences comprises: determining ranks of the plurality of paraphrased sentences based on the similarity levels … and selecting the pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on determined ranks, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However, the combination does not expressly teach … determining … , respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences.

Yet Han et al teaches  … determining … , respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences (paragraph 0020: “Preferably, the step of selecting sentences for the summary involves selecting only sentences of a sentence length between a minimum sentence length threshold value and a maximum sentence length threshold value, the sentence length being determined by a number of words therein”)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amr and Quirk et al’s ability to determine ranks (through beam search) and select from a number of paraphrase sentences, such that the selection is further based upon number of words and lengths of the sentences, as taught by Han et al. The combination would have allowed Amr and Quirk et al to have produced sentences that are easily consumable and evaluated by the reader by producing information that can sufficiently inform the reader to glean content of interest (Han et al, paragraph 0002). 

With regards to claim 6. The method of claim 5, the combination of Amr, Quirk et al and Han et al teaches wherein the ranks of the plurality of paraphrased sentences are determined by using beam search, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 14. The device of claim 10, the combination of Amr, Quirk et al and Han et al teaches wherein the at least one processor is further configured to: determine ranks of the plurality of paraphrased sentences based on the similarity levels, respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences, and select a pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on determined ranks, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 15. The device of claim 14, the combination of Amr, Quirk et al and Han et al teaches wherein the at least one processor is further configured to determine the ranks of the plurality of paraphrased sentences by using beam search, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 20. The computer program product of claim 19, the combination of Amr, Quirk et al and Han et al teaches further comprising instructions that, when executed by the at least one processor cause the at least one processor to: determine ranks of the plurality of paraphrased sentences based on the similarity levels, respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences; and select the pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on determined ranks, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leidner et al  (US 2018/0329883): This reference teaches a neural paraphrase generating using an encoder /decoder  to sequence vectors and to make target paraphrase sequence predictions.
Ishikawa et al (US 2010/0010803): This reference teaches text paraphrase generation through text paraphrase pair extraction, learning and modeling.
Kupiec et al (US Patent: 5918240): This reference teaches automatic generation of document extracts through feature value probabilities generated from statistical analysis of existing summaries.
Xiao et al (US Patent: 9830315): This reference teaches a neural network model that includes an encoder to generate a representation of the input text sequence and a decoder to predict a next symbol of the sequential form.
Imade et al (US Application: US 2018/0089180): using a paraphrase sentence generation unit upon input text  to produce translated sentences and allowing a user to make a selection of an optimum translated sentence from among presented translated sentences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178